Exhibit 10.13

 

[g295151kii001.jpg]

 

Deere & Company World Headquarters
One John Deere Place, Moline, IL 61265 USA

 

 

[Date]

 

 

Director Name

Address

 

 

Dear                       :

 

I am pleased to advise you that on [Date] (Grant Date) you were awarded
           Restricted Stock Units (RSUs) pursuant to the Deere & Company
Nonemployee Director Stock Ownership Plan (Plan). This award consists of the
regular annual award of RSUs equivalent to $100,000 with the number of RSUs
based on the mean of the high and low price of Deere & Company stock on [Date].
Please note that your signature is required at the bottom of page two of this
letter agreement.

 

Participation in the Plan is limited to members of the Deere & Company (Deere)
Board of Directors who are not currently employees of Deere. It is designed to
encourage your personal interest in Deere growth and focus on stockholder value.

 

RSUs are common stock equivalents and represent the right to receive an
equivalent number of shares of Deere $1 par common stock (Stock) if and when
certain retention requirements, as detailed below, are satisfied.

 

Your RSUs are subject to the following provisions:

 

(1)                      Restrictions. You may not sell, pledge, assign,
transfer, gift, otherwise alienate, or hypothecate the RSUs prior to their
settlement in Stock.

 

(2)                      Settlement of RSUs. RSUs will be settled exclusively by
delivery of Stock (net of any shares withheld for taxes) upon your separation
from service with Deere (Separation Date), upon your death, or upon a Change in
Control. When the RSUs settle, you will receive a stock certificate for the
Stock. Termination of Board membership for cause or for reasons other than
normal retirement, disability or death will result in forfeiture of all RSUs.

 

(3)                      Deferral Election.  Notwithstanding paragraph
(2) above, if prior to the last business day of the calendar year preceding the
Grant Date you elected to defer delivery of the Stock, the RSUs will be settled
in shares of Stock upon the later of your Separation Date or the first day of
the calendar month specified in your deferral election (but not later than 10
years following your Separation Date) (Deferred Settlement Date).  Deferral
election forms may be obtained from and returned to the Manager, Equity
Compensation, Deere & Company no later than the last business day of the
calendar year preceding the Grant Date set forth above.

 

If you made a deferral election, the actual delivery of Stock certificates (net
of any shares withheld for taxes) will be made to you on the Deferred Settlement
Date.  The RSU’s shall be retained by you until the Deferred Settlement Date and
shall be non-transferable prior to settlement.

 

66

--------------------------------------------------------------------------------


 

  (4)                Voting Rights. You have no voting rights with respect to
the RSUs.

 

  (5)                Dividends and Other Distributions. You are entitled to
receive cash payments on the RSUs equal to any cash dividends paid prior to
settlement of the RSUs with respect to the corresponding number of shares of
Stock.  Dividend equivalents shall be paid in cash at the same time as cash
dividends are paid with respect to the Stock.  If any stock dividends are paid
in shares of Stock prior to settlement of the RSUs, you will receive additional
RSUs equal to the number of Stock shares paid with respect to the corresponding
number of shares of Stock.  These additional RSUs will convert to shares of
Stock at the same time as the underlying RSUs to which they relate.

 

(6)                      Conformity with Plan. Your RSU award is intended to
conform in all respects with the Plan. Inconsistencies between this letter and
the Plan will be resolved in accordance with the terms of the Plan. By executing
and returning this letter, you agree to be bound by all the terms of the Plan
and this letter.

 

Please execute this letter in the space provided to confirm your understanding
and acceptance of this letter agreement. Enclosed is a copy for your records.

 

 

Very truly yours,

 

 

 

DEERE & COMPANY

 

 

 

 

 

By:

 

 

 

David C. Everitt

 

 

President

 

 

Agricultural Division – N.A. Australia, Asia and

 

 

Global Tractor and Implement Sourcing

 

 

The undersigned hereby acknowledges having read the Plan and this letter, and
hereby agrees to be bound by all the provisions set forth in the Plan and this
letter.

 

 

 

 

 

 

 

[Director Name]

 

67

--------------------------------------------------------------------------------